Fourth Court of Appeals
                               San Antonio, Texas
                                      March 7, 2014

                                   No. 04-13-00845-CV

                        Eric C. SANDERS and Carrie L. Sanders,
                                     Appellants

                                            v.

                AMERICAN HOME MORTGAGE SERVICING, INC.,
                               Appellee

                From the 225th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2011-CI-17353
                      Honorable Janet P. Littlejohn, Judge Presiding


                                     ORDER
       The Appellant’s Motion for Extension of Time to File Brief is GRANTED. The
appellant’s brief is due on April 5, 2014. No further extensions.


                                                 _________________________________
                                                 Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of March, 2014.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court